ORDER
The present appeal arises out of an action brought by respondent Earl S. Paxton (“Father”1) against appellant Earl D. Pax-ton (“Son”) regarding a parcel of real estate located in Sedalia, Missouri. Father contends that Son sold to him in May 1995, while Son argues that no sale took place and that he remained the owner of the property. Father brought suit against Son seeking the imposition of a constructive trust on the property and the invalidation of a warranty deed Son recorded that purported to transfer the property in his name. The trial court granted the requested relief, and Son appeals that judgment.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).

. Given that the parties have very similar names, we have elected to refer to the parties in this manner in order to avoid confusion. No disrespect to the parties or the issues they raise is intended by our decision to refer to the parties in this manner.